DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In a display device comprising; a display panel; a backlight assembly configured to provide light toward the display panel; a set cover including a rear cover part and a side cover part, wherein the rear cover part covers a rear surface of the backlight assembly, and the side cover part extending from the rear cover part covers a side surface of the backlight assembly; and a guide panel coup led to the set cover and supporting edges of the display panel, wherein the set cover is composed of plastic, and the rear cover part and the side cover part have an integrally formed shape and are exposed to outside, wherein the backlight assembly comprises: a light source unit configured to generate light; a light guide plate configured to guide the light provided from the light source unit toward the display panel; and a reflective member positioned between the light guide plate and the rear cover part and configured to reflect light, wherein the set cover further includes: an auxiliary receiving space provided with the rear cover part, and having a shape opened toward a rear of the rear cover part; and a lid part configured to cover the auxiliary receiving space; prior art fails to show or suggest the display device further comprises; a light source housing formed of a metal material and coupled to the light source unit, and wherein the light source housing includes: a light source cover part: partially surrounding the light source unit: and a contact part extending from the light source cover part toward the auxiliary receiving space.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385.  The examiner can normally be reached on generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA K TSO/Primary Examiner, Art Unit 2875